Title: To Thomas Jefferson from Henry Dearborn, 12 March 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            War Department March 12. 1807
                            
                        
                        I have the honor of proposing for your approbation William Clark to be appointed Brigadier General of the
                            Militia of the Territory of Louisiana. 
                  Accept Sir, assurances of my high respect & consideration
                        
                            H Dearborn
                            
                        
                    